  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                             Casey Riland                                     )    USDC Case Number: CR-13-00669-001 BLF
                                                                              )    BOP Case Number: DCAN513CR00669-001
                                                                              )    USM Number: 18724-111
                                                                              )    Defendant’s Attorney: Varell Fuller

  THE DEFENDANT:
         admitted guilt to violation of conditions: Four, Five and Six of the third amended petition filed on January 22, 2021.
         20212021          i i of condition(s): __________ after denial of guilt.
         was found in violation

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                  Violation Ended
   Four                           New Law Violation                                                                    May 22, 2019
   Five                           New Law Violation                                                                    June 23, 2019
   Six                            New Law Violation                                                                    May 4, 2020

  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         Charge ______ is dismissed on motion of the United States.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  5/4/2021
   Last Four Digits of Defendant’s Soc. Sec. No.: 3794                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1969
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Beth Labson Freeman
   San Francisco, California                                                      United States District Judge
                                                                                  Name & Title of Judge

                                                                                  5/10/2021
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Casey Riland                                                                                           Judgment - Page 2 of 2
CASE NUMBER: CR-13-00669-001 BLF

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        8 months as to charges 4, 5 and 6 to be served concurrently

       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am         pm      on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at 2:00                am        pm     on 5/15/2021 (no later than 2:00 pm) at Santa Rita Jail.

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL

                                                                     By
                                                                                    DEPUTY UNITED STATES MARSHAL
